Opinion issued August 2, 2012




                                          In The
                                  Court of Appeals
                                         For The
                              First District of Texas

                                  NO. 01-12-00296-CR
                                        ____________

                               OSCAR PEREZ, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 183rd District Court
                               Harris County, Texas
                           Trial Court Cause No. 1302386


                              MEMORANDUM OPINION

         A grand jury returned a true bill of indictment against appellant, Oscar Perez,

for the felony offense of aggravated sexual assault.1 Pursuant to a plea agreement

with the State, appellant pleaded guilty to the lesser-included offense of indecency


1
         See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(iii), (a)(2)(B) (West Supp. 2011).
with a child by contact.2 The trial court found appellant guilty and, in accordance

with the terms of appellant’s plea agreement with the State, sentenced appellant to

confinement for two years in the Institutional Division of the Texas Department of

Criminal Justice. Appellant has filed a pro se notice of appeal. We dismiss the

appeal.

      In a plea-bargain case—that is, a case in which a defendant’s plea was guilty

or nolo contendere and the punishment did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant—a defendant may

appeal only those matters that were raised by written motion and ruled on before

trial or after getting the trial court’s permission to appeal. TEX. CODE CRIM. PROC.

ANN. art. 44.02 (West 2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargain case and that the

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must dismiss


2
      See TEX. PENAL CODE ANN. § 21.11(a)(1) (West 2011).

                                           2
this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A

court of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3